DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1, 3-4, 9-11 as filed 9/24/2020 is/are allowed. Claim(s) 2, 5-8 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nakanishi, Koichiro on 9/28/2020.
The application has been amended as follows: 
----
1. (Currently Amended) 
A strainer provided inside an injection port for injection of a liquid into a tank body, the strainer, comprising:
a strainer body having a bottomed tubular shape that includes a side surface and a bottom surface, the side surface including a net-like body through which the liquid is passable, the net-like body being absent on the bottom surface, the liquid being not passable through the bottom surface;
a rod provided adjacent to the strainer body, the rod being provided along a first direction as a longitudinal direction of the strainer body;

a float disposed on a distal end on the bottom surface side of the rod, wherein
the side surface has a substantially D shape when viewed in the first direction, the side surface includes a notched portion and a curved surface portion other than the notched portion, and the notched portion is cut away so as to form the substantially D shape,
the rod is provided at a position overlapping with a circle as an extension of the curved surface portion and a position adjacent to the notched portion when viewed in the first direction, and
the bottom surface has a shape in which a part of a conical shape is cut away and protrudes toward an opening of the strainer body, and a top of the conical shape overlaps with the notched portion, 
wherein
the guide portions are two rod shaped bodies extending from the bottom surface so as to protrude in the first direction,
the float has a tubular shape,
both sides of the float are sandwiched between the two rod shaped bodies, and
a position of the float overlaps with a position of the bottom surface when viewed in the first direction.

2. (Canceled)






3. (Original)
The strainer according to claim 1, wherein
the net-like body is provided on the notched portion in a part above the bottom surface.

4. (Original)
The strainer according to claim 1, wherein
an angle formed by a generatrix of the bottom surface and a horizontal plane is approximately 60 degrees.

5. (Canceled)



6. (Canceled)



7. (Canceled)



8. (Canceled)



9. (New) 
A strainer provided inside an injection port for injection of a liquid into a tank body, the strainer, comprising:
a strainer body having a bottomed tubular shape that includes a side surface and a bottom surface, the side surface including a net-like body through which the liquid is passable, the net-like body being absent on the bottom surface, the liquid being not passable through the bottom surface;
a rod provided adjacent to the strainer body, the rod being provided along a first direction as a longitudinal direction of the strainer body;
a guide portion that regulates a moving direction of the rod such that the rod moves along the first direction; and
a float disposed on a distal end on the bottom surface side of the rod, wherein
the side surface has a substantially D shape when viewed in the first direction, the side surface includes a notched portion and a curved surface portion other than the notched portion, and the notched portion is cut away so as to form the substantially D shape,

the bottom surface has a shape in which a part of a conical shape is cut away and protrudes toward an opening of the strainer body, and a top of the conical shape overlaps with the notched portion, 
wherein the net-like body is provided on the notched portion in a part above the bottom surface. 

10. (New)
The strainer according to claim 9, wherein
an angle formed by a generatrix of the bottom surface and a horizontal plane is approximately 60 degrees.

11. (New) 
A strainer provided inside an injection port for injection of a liquid into a tank body, the strainer, comprising:
a strainer body having a bottomed tubular shape that includes a side surface and a bottom surface, the side surface including a net-like body through which the liquid is passable, the net-like body being absent on the bottom surface, the liquid being not passable through the bottom surface;
a rod provided adjacent to the strainer body, the rod being provided along a first direction as a longitudinal direction of the strainer body;
a guide portion that regulates a moving direction of the rod such that the rod moves along the first direction; and

the side surface has a substantially D shape when viewed in the first direction, the side surface includes a notched portion and a curved surface portion other than the notched portion, and the notched portion is cut away so as to form the substantially D shape,
the rod is provided at a position overlapping with a circle as an extension of the curved surface portion and a position adjacent to the notched portion when viewed in the first direction, and
the bottom surface has a shape in which a part of a conical shape is cut away and protrudes toward an opening of the strainer body, and a top of the conical shape overlaps with the notched portion,
wherein an angle formed by a generatrix of the bottom surface and a horizontal plane is approximately 60 degrees.


----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.

    PNG
    media_image1.png
    736
    309
    media_image1.png
    Greyscale

Yagi (US 20050092553 A1) teaches a strainer comprising (Fig.1,2): a strainer body having a substantially bottomed tubular shape that includes a side surface and a bottom surface, the side surface including a net body through which the liquid is passable,  a rod 10 having a rod shape provided adjacent to the strainer body, the rod being provided along a first direction as a longitudinal direction of the strainer body;  a guide hole 7 that regulates a moving direction of the rod such that the rod moves along the first direction; and  the rod functions as a float 10, the float being disposed on a distal end on the bottom surface side of the rod (see for example Fig.5, 10b), the side surface includes a notched portion and a curved surface portion other than the notched 
Yagi does not disclose a strainer having a closed-bottom nor having a shape in which a part of a substantially conical shape is cut away and protrudes toward an opening of the strainer body, and a top of the substantially conical shape overlaps with the notched portion. Hence, no motivation can be found which would suggest to the skilled person to solve the above problem and arrive at the claimed subject-matter. Therefore the claimed subject matter is novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777